Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 12, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed February 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00101-CR
____________
 
IN RE DAVID JOYNER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
January 22, 2009, relator David Joyner filed a petition for writ
of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable Joan Campbell, presiding judge
of the 248th District Court of Harris County, to rule on a pretrial writ of
habeas corpus, and several motions that relator claims to have filed with the
trial court.  Relator has not filed a mandamus record.  See Tex. R. App. P. 52.7.  We deny the
petition for writ of mandamus.




In his
petition, relator states he is under indictment for burglary of a building.  He
asserts that he has filed (1) a pretrial application for writ of habeas corpus
challenging the constitutionality of the statutes under which he is being
prosecuted, (2) a request for a chemical dependency counselor, and (3) a
petition for removal of the district attorney on grounds of official
misconduct.  Relator claims the trial judge has failed to rule on his motions
and application for pretrial writ.  The absence of a mandamus record prevents
us from evaluating the circumstances of this case and the merits of relator=s complaints.  See Barnes v. State,
832 S.W.2d 424, 426 (Tex. App.CHouston [1st Dist.] 1992, orig. proceeding).  To demonstrate
his entitlement to mandamus relief, relator must provide this court with
evidence so that we can assess the trial court=s actions or omissions.  See In re
Chavez, 62 S.W.3d 225, 228 (Tex. App.CAmarillo 2001, orig. proceeding).
Relator
has failed to establish entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny the petition for writ of mandamus.
 
PER CURIAM
 
Panel consists of Justices Frost,
Brown, and Boyce.
Do Not Publish C Tex. R.
App. P. 47.2(b).